Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Boaz (US 4,450,346) in view of Karla (US 4,453,669), and further in view of Beyrle (FR 2841432).
Regarding claim 1, Boaz teaches a glazing (10) comprising at least one glass sheet (12) provided on a face thereof with an electrical network consisting of resistance strips and collector strips (14, 18, 20, 22), said resistance strips being copper strips (14, 22) obtained from an electrically conductive composition comprising a copper paste (at least thin lines 14 comprise a copper paste; Col. 2, lines 41-43; Col. 3, lines 58-60) and said resistance strips extending along a length of the at least one glass sheet and opening into said collector strips (as shown in Fig. 1), said collector strips being wider than said resistance strips (as shown in Fig. 1), wherein at least one silver strip (18, 20) obtained from an electrically conductive composition comprising a silver paste (Col. 4, lines 3-8 and lines 40-45), said at least one silver strip being in contact with at least one copper strip of the copper strips obtained from the electrically conductive composition 
Boaz fails to disclose wherein each of said copper strips obtained from the electrically conductive composition comprising the copper paste is completely covered with a pigment-free protective enamel layer so that the copper strips are provided between the at least one glass sheet and the pigment-free protective enamel layer, the pigment-free protective enamel layer covering only a portion of the at least one silver strip, said portion corresponding to an interface zone between the at least one copper strip and the at least one silver strip.
Karla teaches an electrically heated glass pane (Fig. 1-3) comprising a protective enamel layer (4 and/or 12; Col. 3, lines 36-43) completely covering a power supply conductor (3) and covering only a portion of a heating conductor (2), said portion corresponding to an interface zone (7) between the power supply conductor and the heating conductor (as shown in Fig. 1-3).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the glazing of Boaz, with Karla or Finley, by providing a protective enamel layer covering the copper bus bars of Boaz completely and only a portion of the silver strips 18 and/or 20, for the advantages of protection for the bus bars and small portion of the terminals 18 and/or 20, and to conceal them (Karla, Col. 3, lines 36-43; Finley, Col. 5, lines 31-37).
Boaz and Karla combined fail to disclose wherein the protective enamel layer is pigment free.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the glazing of Boaz and Karla, with Beyrle, by providing a pigment free protective enamel layer, to see thru the glass sheet or for the advantages of better visibility when performing maintenance or troubleshooting.
Regarding claim 2, Boaz, Karla and Beyrle combined teach the glazing as set forth above, wherein the contact between the at least one copper strip and the at least one silver strip is made at an end of the at least one copper strip obtained from the electrically conductive composition comprising the copper paste (Boaz; as shown in Fig. 1-4).
Regarding claim 3, Boaz, Karla and Beyrle combined teach the glazing as set forth above, wherein the at least one copper strip partially covers the at least one silver strip (Boaz; as shown in Fig. 4).
Regarding claim 4, Boaz, Karla and Beyrle combined teach the glazing as set forth above, wherein the at least one silver strip partially covers the at least one copper strip (Boaz; as shown in Fig. 2).
Regarding claim 5, Boaz, Karla and Beyrle combined teach the glazing as set forth above, wherein the copper strips and/or the at least one silver strip are positioned on an enamel layer (Karla, as shown in Fig. 1-3; when viewed in combination with Boaz) 
Regarding claim 6, Boaz, Karla and Beyrle combined teach the glazing as set forth above, wherein the electrically conductive composition comprising the copper paste comprises between 70% to 90% by weight of copper powder (Beyrle; 65% to 80%; page 6, lines 6-7) and less than 15% by weight of glass frit (Beyrle; 2%; page 6, line 8-11); obvious to one of ordinary skill in the art at the time of invention was made for the advantages of assuring proper conductivity.
Regarding claim 7, Boaz, Karla and Beyrle combined teach the glazing as set forth above, wherein a thickness, measured after firing, of the copper strip comprising the copper paste is between 5 to 50µm (Beyrle; 25µm; page 11, line 8); obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the copper paste of Boaz and Karla, with Beyrle, by providing a copper paste thickness between 5 to 50µm, for the advantages of assuring proper conductivity.
Regarding claim 8, Boaz, Karla and Beyrle combined teach the glazing as set forth above, wherein the protective enamel layer covering the copper strip has a thickness, measured after firing, of between 5 and 40µm (Beyrle; 30 to 35µm; page 11, line 9); obvious to one having ordinary skill in the art at the time the invention was In re Aller, 105 USPQ 233.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the copper paste of Boaz and Karla, with Beyrle, by providing a copper paste thickness between 5 to 40µm, for the advantages of assuring proper conductivity.
Regarding claim 16, Boaz, Karla and Beyrle combined teach the glazing as set forth above, wherein the thickness, measured after firing, of the copper strip comprising the copper paste is between 5 to 30µm (Beyrle; 25µm; page 11, line 8); obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the copper paste of Boaz and Karla, with Beyrle, by providing a copper paste thickness between 5 to 30µm, for the advantages of assuring proper conductivity.
Regarding claim 17, Boaz, Karla and Beyrle combined teach the glazing as set forth above, wherein the protective enamel layer covering the copper strip has a thickness, measured after firing, of between 10 and 30µm (Beyrle; 30µm; page 11, line 9); obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that where the general conditions of a claim are disclosed in the In re Aller, 105 USPQ 233.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the copper paste of Boaz and Karla, with Beyrle, by providing a copper paste thickness between 10 to 30µm, for the advantages of assuring proper conductivity.
Regarding claim 18, Boaz, Karla and Beyrle combined teach the glazing as set forth above, wherein the pigment-free protective enamel layer covering the copper strips is attached to a portion of the glazing exposed to an outside environment (Karla; as shown in Fig. 1-3).

Response to Arguments
Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “Karla describes a heating system for a glazing that includes a vertical conductor 3 that extends into thin horizontal conductor strips 2. The vertical conductor 3 is protected using an opaque enamel 4. In Karla, the vertical conductor 3 and horizontal strips 2 are made of the same material and the horizontal strips 2 are not covered by an enamel. Instead, Karla describes that in an embodiment, a conductive metal layer 15 is provided on the conductor 2 to increase electrical conductivity. Karla does not disclose, teach or suggest that each of its horizontal strips 2 is covered by a pigment-free protective enamel layer, which pigment-free protective enamel layer also covers only a portion of the vertical conductor 3, said portion corresponding to an interface zone between the horizontal strip 2 and the .
Applicant further argues that “First, Applicant respectfully submits that the motivation to modify the teachings of Boaz in view of Karla and/or Finley (i.e. the use of the black enamel layer to conceal the strips of Boaz) contradicts the motivation to modify the teachings of Boaz in view of Beyrle (i.e. the use of a pigment free protective enamel layer to see through the glazing). This is improper because this rejection strings together individualized sound bites to allege an advantage supporting obviousness in adding in each feature individually without consideration of the claimed composition as a whole as well as the prior art teachings as a whole. Second, Beyrle describes a peripheral circuit 3 that is provided at the periphery of the glazing between the external side of the seal 6 and the edge of the glazing so that the circuit is exposed to the outside environment. The objective of Beyrle is to protect the circuit 3 from the outside .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325.  The examiner can normally be reached on M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        03/04/2020

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761